Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 9/15/22, Applicant amended the claims.  These amendments are addressed below with additional citations to the same previous 103 prior art.
Also, on page 9, Applicant states that the prior art does not render obvious embedding codes within the links.  However, a 103 rejection was made with the Houseworth reference.  And, Houseworth clearly discloses referral links with codes in them, “[37]…  For instance, in addition to including web address information to direct a third party to the retail resource 302, the electronic referral link may also include information that associates the electronic referral link with the user. Such information may be a uniquely generated alphanumeric number, code, or the like. In additional embodiments, the uniquely generated electronic referral link may direct third parties to a unique webpage provided by the retail resource 302. For instance, if a third party selects the uniquely generated electronic referral link, the third party may be directed to a webpage that states "Hey Friend of User. Your Friend User Purchased These Shoes in Red. What's Your Size and Color?"”.
Hence, Houseworth clearly discloses embedded links [35] and the referral links have codes [37]. Hence, the prior art renders obvious these features.
Since the Applicant was given the opportunity with the 9/15/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving information that identifies a recipient of a product, a first product purchase confirmation, and a first follower code, wherein the first follower code, the product, and a first user are associated with a commission schedule, and wherein the recipient is a second user;  distributing a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions distributed following both receipt of first product purchase confirmation and receipt of the purchased product by the recipient; associating a second follower code with the second user, the product, and the commission schedule, wherein the second follower code is generated based on information associated with the first user, and wherein a second purchase confirmation is received that identifies the second follower code; distributing a second set of commissions for receipt by the first user and the second user according to the commission schedule, the second set of commissions distributed following both receipt of the second purchase confirmation and receipt of the purchase product by a third user; providing a notification to prompt a product review; and storing at a database a review by at least one user, wherein the review is associated with the product and provided by at least one of the users who purchased the product.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered at a computer or computer of the user and a hyperlink.  The database is not considered an additional element because it could be paper or the like.  The computer and hyperlink is considered a generic additional element.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-9, 11-18 are not considered directed to any additional non-abstract claim elements. There are no further additional elements in the dependent claims. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bamborough (20060235764) in view of Houseworth (20130282455). 
Claims 1, 10. Bamborough discloses a method for distributing products, the method comprising:
receiving information at a computer, including a first code associated with a first user, identifies a second user as a recipient of a product ( see MLM at [6, 8] similar to Applicant’s disclosure of MLM companies in Applicant Spec at  [3, 4]; [30] and list of products, then products are purchases for commissions, “[40]…  and earn bonuses or commissions based on product purchases by those customers.”; see upline at [277]; see commission structure at [291]; at [8] note the selling users are “members” so are interpreted as uniquely identified or see [32] and user and identifier or user ID at [181]; see commissions distributed in “[297]… the purchases of Clients, Members, and other IBO's in the IBO's personal group”; also see validating orders at [353] and confirming purchases/orders at [464] and order invoice numbers at [593]; “[301]… In addition, the IBO can receive a Performance Bonus which is calculated based upon the volume of sales made to the five Members within the IBO's personal group.”; “[0303] The IBO of Example 1 may increase his or her income by growing the business through sponsorship of any number of others into the business. For example, if the IBO locates three individuals who become IBO's and they in turn develop 10 customers, each would contribute to the overall volume on which the original IBO's Performance Bonus is based.”).
Bamborough does not explicitly disclose regarding use of a first embedded link, the first embedded link including a first code, the first embedded link used at the computer identifies a second user as a recipient of a linked product.  However, Houseworth discloses these features (see embedded referral links and multi-tiered referrals at [35, 49]; see [37] with referral link and unique “number, code, or the like” and friend and the friend buys the product where the link was used to identify).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Houseworth’s referral links for fees/commissions to Bamborough’s referrals and commissions.  One would have been motivated to do this in order to better provide referral fees/commissions.
Bamborough further discloses identifying a first set of upline users including the first user (see upline at [277, 640]; see MLM at [6, 8] similar to Applicant’s disclosure of MLM companies in Applicant Spec at  [3, 4]; [181, 301, 303] and commission are for purchases actually made [30, 40]; also see validating orders at [353] and confirming purchases/orders at [464] and order invoice numbers at [593]).  Bamborough does not explicitly disclose based on the use of the first embedded link. However, see the citations and motivation to Houseworth preceding.
Bamborough further discloses generating a second code, associated with the second user, wherein the second code is generated at the computer based on information associated with the first user, receiving information that identifies use of the second code ([181, 301, 303]).  Bamborough does not explicitly disclose generating a second embedded link that includes a second code.  However, Houseworth discloses embedded referral links for referral fees and multi-tiered referrals (see embedded referral links and multi-tiered referrals at [35, 49]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Houseworth’s referral links for fees/commissions to Bamborough’s referrals and commissions.  One would have been motivated to do this in order to better provide referral fees/commissions.  
Bamborough further discloses identifying a second set of upline users including the first user and the second user based on the user of the code by a third user (see upline at [277, 640]; see MLM at [6, 8]; [181, 303, 303] and commission are for purchases actually made [30, 40]; also see validating orders at [353] and confirming purchases/orders at [464] and order invoice numbers at [593]).  Bamborough does not explicitly disclose based on use of the second embedded link.  However, Houseworth discloses embedded referral links for referral fees and multi-tiered referrals (see embedded referral links and multi-tiered referrals at [35, 49]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Houseworth’s referral links for fees/commissions to Bamborough’s referrals and commissions.  One would have been motivated to do this in order to better provide referral fees/commissions.  
Bamborough further discloses providing a hyperlink to the computer of the second user or the computer of the third user, wherein the hyperlink is interactable to access a notification including a prompt to review the product ([516, 528, 595, 660, 663]).
Bamborough further discloses storing at a database a review by the second or the third user, wherein the review is associated with the product ([528, 595, 660]).
Claim 2, 11. Bamborough further discloses the method of claim 1 wherein the product is a commodity selected from the group consisting of a physical good, a service, and a combination physical good and service (see products and services at [5, 8]).
Claim 6, 15. Bamborough further discloses the method of claim 1 wherein the review from the second user is further associated with the first user ([595] where the feedback also goes to the merchant partners).
Claim 7, 16. Bamborough further discloses the method of claim 1 wherein the review is associated with a third party, associated with the product ([528] where the third party is the company making the product).
Claims 8, 17. Bamborough does not explicitly disclose the method of claim 1 further comprising, identifying a past review associated with the product and the second or third user; and allowing the second or third user to edit the past review.   However, Bamborough discloses reviews and feedback [528, 595, 660] and further discloses the user being able to go back in later and edit personal information [657].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bamborough’s later editing of text info to Bamborough text info in the form of reviews/feedback.  One would have been motivated to do this in order to better keep the text info up to date (as seen at [657]).
Claim 9, 18. Bamborough further discloses the method of claim 1 further comprising granting access to the database, wherein the access is granted to a computer of a party ([528] and moderated so moderated by some party; also see computer at [11]).

Claims 3, 4, 5, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bamborough (20060235764) in view of Houseworth (20130282455) in view of Official Notice. 
Claim 3, 12. Bamborough does not explicitly disclose the method of claim 1 wherein the review includes a numeric rating related to product quality selectable from one or more possible ratings.  However, Bamborough discloses product reviews and feedback ([528, 595, 660]).  And, Examiner takes Official Notice that numeric ratings with reviews are old and well known before Applicant’s Priority date.  People have been rating things “5 star” etc long before Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add numeric ratings to text reviews.  One would have been motivated to do this in order to better provide reviews and feedback.
Claim 4, 13. Bamborough further discloses the method of claim 1, wherein the review includes a textual comment related to product quality ([528, 595, 660]).  Bamborough does not explicitly and wherein the textual comment is associated with input options including one or more of pictures, video, other media, and hyperlinks.  However,  Bamborough discloses video and images [117, 517].  And, Examiner takes Official Notice that it is old and well known that feedback can include pictures, video, other media, and hyperlinks.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bamborough different media to Bamborough feedback.  One would have been motivated to do this in order to better provide feedback.
 Claim 5, 14. Bamborough further discloses the method of claim 1 wherein the review includes both a textual comment  (Bamborough discloses product reviews and feedback ([528, 595, 660]).  Bamborough does not explicitly disclose a geolocation of the second or third user.  However, Bamborough discloses geographic location of the users [273, 400, 556] and address info [462] and also address to provide feedback [660].  However, Examiner takes Official Notice that reviews with location info are old and well known before Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Bamborough’s user location info to reviews and Bamborough mailing address to provide reviews.  One would have been motivated to do this in order to better provide relevant reviews and feedback.
Since the Applicant was given the opportunity with the 9/15/22 response and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  Applicant did not challenge Official Notice.  



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Rolf discloses many relevant features.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        10/11/22